                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff,                                     )
                                                      )
               v.                                     ) Case No. 1:17-cr-00191-TWP-TAB
                                                      )
RHONDA BADGER,                                        )
                                                      )
       Defendant.                                     )

                                             ORDER

       This matter is before the Court on Defendant Rhonda Badger’s pro se Motion for credit

time (Dkt. 60).     In her motion, Ms. Badger writes that she “was detained by the Federal

Government on April 27, 2017 on a WRIT from the Indiana Department of Correction[]. When

I entered into the BOP on July 19, 2018 I was only granted jail credit from December 2, 2017 to

July 18, 2018.” She is requesting credit for “days from April 27, 2017 to December 1, 2017”.

       The Government opposes the request and argues that Ms. Badger is seeking to receive

credit for days that were already being served on another criminal matter out of Hancock County,

Indiana (Cause No. 30D01-1307-FC-000992, (Dkt. 62). The Government explains that Ms. Badger

committed the instant offense on or between August 1, 2016 and December 1, 2016, while she was

on probation for trafficking with an inmate. That probationary period ran from March 24, 2015

until February 1, 2017, when her probation was revoked for a violation. Because Ms. Badger

committed the instant offense while she was on probation in Hancock County, the only way for

the Court to grant her the days that she requests as credit (for the time period of April 25, 2017 to

December 1, 2017) would be to give her credit for the days that the Hancock County Superior

Court ordered her to serve at the Department of Correction.
       The Court is persuaded by the Government’s argument. Ms. Badger was on probation

when she committed the instant offense. To receive double credit (credit towards both this case

and the Hancock County case at the same time) is to diminish the punishment for both crimes and

would ignore the fact that Ms. Badger was under the supervision of two separate jurisdictions when

she committed her offenses against the Minor Victim.

       Accordingly, Ms. Badger’s pro se Motion for credit time (Dkt. [60]) is DENIED.

       SO ORDERED.

Date: 9/6/2019



DISTRIBUTION:

Rhonda Badger, #15746-028
SFF Hazelton
P.O. Box 3000
Bruceton Mills, West Virginia 26525

Kristina M. Korobov
UNITED STATES ATTORNEY’S OFFICE
kristina.korobov@usdoj.gov




                                                2
